Fourth Court of Appeals
                                      San Antonio, Texas
                                              April 27, 2016

                                          No. 04-16-00224-CV

                                   IN RE Tracey Wilfred MURPHY

                                          Original Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On April 11, 2016, relator filed a pro se petition for writ of injunction. The court has
reviewed relator’s petition and determined that it lacks jurisdiction to consider the requested
relief. Accordingly, relator’s petition for writ of injunction is DISMISSED FOR LACK OF
JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on April 27, 2016.



                                                          _________________________________
                                                          Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.



                                                          ___________________________________
                                                          Keith E. Hottle
                                                          Clerk of Court




1
 Relator has a currently pending civil case in Cause No. 15-04-00091-CVK, styled Tracey W. Murphy v. D’Ann
Mayfield, Cheryl A. Schendel and Robbie Shortner, pending in the 81st Judicial District Court, Karnes County,
Texas, the Honorable Donna S. Rayes presiding.